Citation Nr: 1438888	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The decedent died in March 1992.  The appellant seeks surviving spouse benefits from the FVEC. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines that denied a one-time payment from the FVEC fund.


FINDING OF FACT

The decedent died in March 1992, prior to the enactment of the American Recovery and Reinvestment Act of 2009.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act of 2009 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Board points out that there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

Analysis 

The appellant contends that her deceased spouse had recognized guerrilla service or service in the Philippine Commonwealth, and therefore, she asserts that she is entitled to a one-time payment from the FVEC. 

Under the American Recovery and Reinvestment Act of 2009, a one-time benefit was provided for certain Philippine Veterans to be paid from the Filipino Veterans Equity Compensation Fund. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, the payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act. 

VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to VA a claim for benefits under the Act.  The application for the claim shall contain such information and evidence as VA may require.  If an eligible person who has filed a timely claim for benefits and dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

An eligible person is any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from that service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

 The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  That Act provided in § 1002(c)(1) that VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits.  If an eligible person who has filed a claim for benefits dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person. 

In this case, the appellant's spouse did not file a claim for benefits within one year following the enactment of the Act because he died in March 1992, prior to the enactment of the Act.  Since he died prior to the date of enactment of the American Recovery and Reinvestment Act on February 17, 2009, he could not, and did not, file a timely claim for that benefit.  Thus, while the decedent's service has not been verified, that is not necessary in this case inasmuch as he did not file a claim for FVEC benefits.

The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund because her husband did not file a claim for FVEC benefits during the one year following enactment of the Act.  He died prior to enactment of the authorizing legislation.  Therefore, the law and not the evidence is dispositive.  The claim must be denied because of the absence of legal merit and the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


